Citation Nr: 1528906	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-30 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a stomach disability, to include as related to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to April 1974.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, found that new and material evidence had not been received to reopen a claim for service connection for a stomach disability.  A September 2012 Board decision reopened and remanded this claim, and the claim was remanded by the Board again in November 2013 and May 2014.  

An additional claim remanded by the Board in November 2013 and May 2014, entitlement to service connection for a respiratory disorder, was resolved by way of a March 2015 decision by the RO that granted service connection for chronic obstructive pulmonary disorder.  As such, the only issue remaining on appeal is as listed on the title page. 

The Veteran testified before the undersigned Acting Veterans Law Judge in May 2012.  At the hearing, he submitted additional evidence with a waiver of initial RO review of such evidence.  The Board accepted this additional evidence for inclusion into the record on appeal, as well as additional evidence also accompanied by a waiver received in September 2013.  See 38 C.F.R. § 20.800 (2014).

Please note this appeal has been advanced on the Board s docket pursuant to 38 C.F.R. § 20.900(c) (2014); 38 U.S.C.A. § 7107(a)(2) (West 2014).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran's exposure to asbestos during service is presumed.  

2.  The preponderance of the evidence is against a conclusion that a stomach disability is causally or etiologically related to any disease, injury, or incident during service, and a peptic ulcer was not demonstrated to a compensable degree within one year of service. 


CONCLUSION OF LAW

The criteria for service connection for a stomach disability are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issue adjudicated herein.  Specifically, a February 2010 letter, issued prior to initial adjudication, advised the Veteran of the evidence and information necessary to substantiate claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied with respect to the issue adjudicated herein as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with respect to the issue adjudicated herein.     

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  Relevant to the duty to assist, the service treatment reports (STRs) and post-service treatment records and lay statements have been obtained and considered.  The Veteran was afforded a VA medical examination addressing his claim for service connection for a stomach disability in August 2013, and was afforded a medical opinion addressing this claim in August 2014.  The August 2014 medical opinion considered all of the pertinent evidence of record, to include the lay statements of record, and provided a complete rationale, relying on and citing to the records and lay statements reviewed.  Moreover, the clinician offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The August 2014 opinion was otherwise in accordance with the instructions of the May 2014 remand, and the Veteran was also, as requested in this remand, provided a letter in May 2014 requesting that he identify any outstanding VA or non-VA treatment records pertinent to the claim not already of record.  The Veteran replied to this letter authorizing the obtaining of reports from private treatment for asbestosis, and such reports were obtained later in that month.  The additional VA clinical reports requested in the most recent remand, dated the time of this decision  through April 2014, have also been obtained, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained pertinent to the claim adjudicated herein.  Finally, the additional development with respect to asbestos exposure requested by remand was conducted, and resulted in an August 2014 formal determination by the RO concluding that the Veteran should be presumed to have been exposed to asbestos during service.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Additionally, and as previously indicated, in May 2012, the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2012 hearing, the undersigned noted the issues then on appeal and testimony was received from the Veteran as to why he believes his stomach disability is related to service.  The undersigned further requested information regarding the Veteran's treatment, and the possibility of pertinent outstanding records.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's most recent remand.  As noted above, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim for service connection for a stomach disability based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claim adjudicated herein.   In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to the claim adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the adjudication of the claim for service connection for a stomach disability.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of this claim. 

II. Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including peptic ulcers, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as peptic ulcers) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and core pulmonale that can be demonstrated by instrumental methods. Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is pre-service or post service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that, while the veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  
See McGinty, 4 Vet. App. at 432  (1993).

With respect to the above provisions applicable to claims based on asbestos exposure, development conducted pursuant to these provisions, as indicated above, has resulted in the determination by the RO that exposure of the Veteran to asbestos during should be presumed based on the nature of his service.  As such, the analysis below is centered on a determination of whether the Veteran has a current stomach disability that is related to the presumed in-service asbestos exposure, or is otherwise related to service.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Summarizing the pertinent evidence with the above criteria in mind, the service treatment records (STRs) reflect treatment for an upset stomach in August 1961 and excessive gas in July 1970.  A stomach disability was not diagnosed on either occasion, and the remaining STRs do not reflect evidence of treatment for a stomach disability.  The clinical evaluation conducted in conjunction with the March 1974 separation examination did not reflect a stomach disability, although a history of gastritis-a condition said to not be currently disabling at the time of this examination-after heavy drinking was noted on the reports from the separation examination.   

After service, the Veteran did not refer to a stomach disability in his original application for service connection filed in February 1988, but he did refer to a stomach disability in a subsequent claim for benefits received in October 1988.  A VA examination completed in October 1988 did not reflect any complaints or findings relating to a stomach disability.  

The first post service evidence of a stomach disability is reflected on a report from a February 1989 VA upper gastrointestinal series (upper GI) that demonstrated an esophageal hiatus hernia with gastroesophageal reflux; a deformity of the duodenal bulb felt to probably be secondary to peptic ulcer disease with no identified ulcer crater; and thickening of the mucosal folds of the descending duodenum felt to probably be secondary to duodenitis and edema.  Thereafter, the Veteran reported a history of a "bad stomach" at a VA examination completed in April 1989, and the pertinent diagnoses rendered at this examination included old peptic ulcer disease and hiatus hernia with gastroesophageal reflux.   

A November 1989 rating decision denied service connection for a stomach disability based on a determination that the upset stomach shown in service was an acute and transitory condition that resolved without residual disability and was not related to the then diagnosed peptic ulcer disease.  Following an appeal of this decision to the Board, a September 1996 Board decision also denied the claim for service connection for a stomach disability, finding therein that there was no medical evidence of causality between the veteran's current stomach disability and his period of service.  The aforementioned September 2012 Board decision reopened the claim for service connection for a stomach disability, concluding therein that the Veteran's testimony to the undersigned at the May 2012 hearing was new and material to the extent that it was relevant to the matter of continuity of stomach symptomatology from service.  

During the May 2012 Board hearing, the Veteran testified that he was examined by an unidentified clinician in approximately 1961 who prescribed an over the counter liquid medication for stomach distress.  The Veteran stated that the clinician told him that he had a peptic ulcer but that the medication would help resolve the ulcer.  He stated that he continued to experience stomach distress from that time until 1989 when he was diagnosed with "old peptic ulcer disease" as well as duodenitis and gastrointestinal reflux disease (GERD). He contended that the disorder was all the same process and that his current physician diagnosed peptic ulcer disease.  

The remand issued in conjunction with the September 2012 Board decision directed that the Veteran be afforded a VA examination addressing his claim for service connection for a stomach disability, and the requested examination was completed in August 2013.  The reports from this examination document consideration of the Veteran's claims file, and reflect specific reference to the relevant STRs and post service evidence as set forth above.  Also considered was a history presented to the examiner by the Veteran of epigastric pain that had existed for a "long time."   Following consideration of the in-service and post service evidence, history presented by the Veteran, and physical examination-which did not result in a diagnosis of a current stomach disability-the physician set forth as follows:  

[The Veteran's] medical problem list contains no entry for any stomach or upper GI disorder as none has been documented other than what is probably duodenal scarring on upper GI.  He states he is taking omeprazole daily but has not refilled his prescription in several months.  His symptoms are consistent with functional dyspepsia and do not suggest any clinically significant active or chronic stomach condition.  In any case, there is no evidence that he had any chronic problem either in the service or at the time he left the service. 

In its November 2013 remand, the Board found that it was unclear if the conclusion in above opinion that there was no current or active stomach disability was limited to a determination that there was no stomach disability shown only at this examination, or whether no stomach disability had been shown at any time since the Veteran filed his claim in May 2009.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement for a current disability for the purposes of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In light of this precedent and the evidence suggesting the existence of a current stomach disability, in particular, VA clinical records dated until at least May 2013 reflecting that the Veteran was taking medication for his stomach complaints, a clarifying opinion was sought in the November 2013 remand.  

The clarifying opinion, again documented to have been based on review of the claims file, was completed in August 2014.  This opinion, which was based on the aforementioned August 2014 conclusion by the RO that the Veteran was exposed to asbestos during service, discussed some relatively recent clinical evidence of stomach problems, to include the Veteran's complaints during July 2007 VA outpatient treatment of a 25 year history of abdominal pain with current complaints of a sharp steady pain in the epigastrium region to a level of 9/10 that was insidious and sporadic.  

Based on a review of the record and a treatise discussing epidemiological evidence said to detract from a hypothesis that asbestos exposure increased the risk of stomach, colorectal, colon, and rectal cancers [Gamble J., Regul Toxicol Pharmacol -01-OCT-2008; 52 (1 Suppl): S124-53], the clinician found that it was "less likely than not that the Veteran's claimed stomach conditions [are] related to, caused by, associated with, [have a] nexus with and/or [are] aggravated by an exposure to asbestos."  The clinician based this conclusion on "the lack of current medically-based, clinical evidence and/or medically-based, scientific data support[ing] the relationship of GI conditions with occupational exposure."  She also concluded "[in] the alternative, it is as least as likely as not that the Veteran's claimed stomach conditions [are] related to his diet and alcohol consumption." 

The August 2014 opinion was clearly based on a negative opinion as to the relationship between any stomach disability currently demonstrated and service rather than being limited to a conclusion that there is no current stomach disability.  There is otherwise no medical opinion linking a current stomach disability to service, and the undersigned finds this opinion to be highly probative evidence weighing against the claim for service connection for a stomach disability.  See Nieves-Rodriguez, supra; Stefl, supra.  The lack of any evidence of a peptic ulcer within one year of year of service [the earliest evidence of such is dated over 14 years after service in the form of the February 1989 upper GI] also precludes a grant of service connection for a stomach disability on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).  

With regard to statements submitted by and on behalf of the Veteran, to include the testimony to the undersigned, the Board will assume the credibility of such for the purposes of this adjudication.  In this regard, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In short however, and while the lay assertions as to relevant gastrointestinal symptoms are considered competent, to whatever extent these assertions are being advanced to actually establish the service incurrence of a current gastrointestinal disability-to include as a result of the presumed asbestos exposure therein-the attempts must fail.  Such complex medical matters as the etiology of a gastrointestinal disability, to include its relationship to asbestos exposure, requires knowledge of an internal physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of any current gastrointestinal disability.  See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service-have no probative value. 

Even if the Veteran experienced a peptic ulcer in service (though not shown in the STRs), only old scarring was noted after service with no current ulcer contrary to the Veteran's testimony at the hearing.  Rather, the medical evidence after service showed duodenitis and GERD which manifested many years after service.  The clinician offering the August 2014 opinion reviewed this entire history and found that the current symptoms were likely caused by diet and alcohol use and were not a continuation of the occasional distress and contended ulcer in service that had resolved.  

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a stomach disability. As such, the benefit-of-the-doubt doctrine does not apply with respect to this claim and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.  

that the Veteran would snorertieake up choking 
ORDER

Service connection for a stomach disability is denied.   



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


